DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 7-22-2022 is acknowledged.
Claims included in the prosecution are 1-15 and 18-26. 
	In view of the amendment to the claims, the 103 rejection of the claims over WO 2019/016233 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether the terms in parenthesis in claim 1 are indeed the limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
2.	Claims 13-14 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/016233 in view of Zale (US 2018/0256584).
	WO discloses a mixture of hydrogel copolymers of a triblock copolymer containing A-B-A where A is a polyester which is either PLA, PGA or poly (lactide-co-glycolide either and B is PEG and a diblock copolymer which is PLGA-mPEG for the delivery of any pharmaceutically active agent which could be either an antifungal, antiviral, antibiotic or a steroidal and non-steroidal anti-inflammatory agent, proteins, antigens and vaccines in an amount ranging from 0.05 to 60 %. The ratio of the diblock copolymer and the triblock copolymer varies from 1:19 to 5:1. The    (Abstract, pages 3-4, 26-31, 36-37  
WO teaches only the number of repeat units of 1-3000 polyester units and PEG units 3 to 300 and 2-250 units of mPEG and 1-300 nits of PLA in the diblock polymer and does not specifically teach molecular weights of 400 to 1000 Daltons of PEG and 900 to 1800 Daltons of polyester in the diblock polymer and claimed molecular weights of 800 to 1600 Daltons of PEG and 1000 to 1500 Daltons of polyester in the triblock polymer. However, it would have been obvious to one of ordinary skill in the art to select the suitable molecular weights of PEG and polyester block of the tri and diblock polymers and select the suitable ratios of triblock in relation to diblock polymer from the teachings of WO with a reasonable expectation of success.
	What is lacking in WO is the teaching of the presence of non-IgG like bispecific antigen engager such as PSMA as in instant claims 18-20.
	Zale while disclosing copolymer containing nano-particles teaches the inclusion of EGFR binding molecules and low molecular weight PSMA. The copolymer can be a triblock or diblock polymer. The formulations further contain Tween 80 and injectable (Abstract, 0037, 0040, 0043, 0047, 0055, 0111, 0131, 0146-0147, 0151 and Examples). 
	To include non-IgG like bispecific antigen engager such as PSMA in the copolymeric compositions taught by WO would have been obvious to one of ordinary skill in the art since these compounds would direct the compositions to target cells.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant once again argues that the difference in molecular weight of the blocks causes huge differences in the rheological properties of a gel; applicant points out to Table 4 and argues that the data shows that the shrinkage ratio of compounds containing TP03 are as high as 50 %, whereas shrinkage ratio of compounds containing TPO1 and TPO2 in the range of claim 1 of the present invention are 0 %.
	These arguments are not persuasive. As pointed out before, the results in Table 4 are rather confusing. A careful review of Table 4 indicates the presence of gelatin and the components recited in claim 1 are only di and triblock polymers and not gelatin.
	Applicant argues that the molecular weight range of the copolymer are extremely wide in WO and that WO is also silent in disclosing how the molecular weight of the blocks in the copolymer have any impact on the rheological properties of the gel. Let alone suggesting an optical molecular weight range for the blocks. According to applicant those with ordinary knowledge in the technical field of the invention would obtain an enormous number of possible compositions based on the  teachings of WO.
	These arguments are not persuasive since just as in the copolymer combination taught by WO, one skilled in the art would expect the same numerous possible combinations even with claimed instant copolymer combination ratios and molecular weight of PLGA and PEG segments of copolymers.
	Applicant provides no specific arguments regarding Zale other than the statement “that even by incorporating a non-IgG-like bispecific antigen engager such as PSMA of Zale with the teachings of WO, the defect cannot be cured”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612